DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 16 November 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 26, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli et al., US 2015/0336736 (“Cabilli”)(previously cited) in view of Bauer et al., US 2011/0126497 (“Bauer”)(previously cited). Lee, T. S. et al. (ed.), Polylactic Acid: A Practical Guide for the Processing, Manufacturing, and Applications of PLA. William Andrew Publishing, 2013 (“Lee”) (newly cited)(copy provided herewith) and Mentink et al., US 2011/0196071 (“Mentink”) are relied upon as evidentiary references for claims 22, 26, 32, and 34 (previously cited).
Regarding claims 22, 26, and 32, Cabilli discloses an injection molded beverage preparation capsule (i.e. container for containing a free flowing food) comprising a cup-shaped container body (10) and a film cover (16) [abstract, 0058, inter alia, polylactic acid (PLA) [0107, 0120].  Since the capsule is injection molded and no additional step (i.e. laminating, coating, etc.) is required it is reasonably interpreted as being molded in a single layer as claimed. Mentink serves as evidence that PLA is compostable (i.e. biodegradable) within the definition of the standard EN 13432 [0193].
Cabilli is silent regarding the capsule comprising a blend of a polyvinyl alcohol (PVOH) resin and a biodegradable biopolymer.
Bauer discloses a biodegradable plastic material which exhibits barrier properties and which is suitable for packaging applications [abstract, 0001, 0005-0007, 0066, 0083, 0110].  The biodegradable packaging material is formed from a polymer mixture comprising a biodegradable base plastic component which is advantageously PLA and a barrier material component which is advantageously PVOH [0036-0038, 0067, 0068, 0089, 0091]. Lee serves as evidence that lactic acid is formed via the fermentation of glucose and that the lactic acid product is then polymerized either directly or through lactide as intermediate to form PLA (pages 53-54, section 2.1- Introduction).  As such, Lee evidences that PLA is produced from glucose.
Bauer teaches that the addition of the barrier material component into the biodegradable base plastic material firmly integrates barrier properties into the base plastic material [0005-0008, 0068].  Bauer also teaches incorporating up to 50 wt% of the barrier material into the base plastic [0049-0051].
Cabilli and Bauer are both directed towards food packaging articles formed from PLA resin materials. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the beverage capsule of Cabilli with the teachings of Bauer by incorporating up to 50 wt% of PVOH into the PLA resin used to form the container body and film cover with the expectation of the increasing the barrier properties of the capsule while maintaining biodegradability.  The resulting capsule would have read on the food container of claims 22 and 32.  The film cover would have read on the cover film of claim 26. The PLA resin the resulting container body would have read on the thermoplastic material produced from glucose recited in claim 22. Regarding the phrase “produced in a single layer” recited in claim 26, the Examiner contends that this recitation provides no structural limitation to the claimed cover film since it is clear from dependent claims 28 and 30 that the cover may comprise additional layers. 
The PLA resin in the composition of the body and/or film cover would have read on the biodegradable biopolymer of claims 22, 26, and 32.  The proportion of PVOH in the container body and film would have encompassed, and therefore rendered obvious, the proportion recited in claim 26 (see MPEP 2144.05).
Regarding claim 34, Cabilli teaches that the film cover may be heat sealed to the capsule body [0055, 0071, 0072, Fig. 1].

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli in view of Bauer as applied to claim 22 above, and further in view of Andreae et al., US 2017/0008694 (“Andreae”)(previously cited).
Regarding claims 24 and 25, as is described above, Cabilli as modified with Bauer teaches an injection molded beverage preparation capsule which meets the limitations of claim 22.  Modified Cabilli is silent regarding the collar of the capsule comprising a seal facing away from the opening.
Andreae discloses an injection molded beverage preparation capsule comprising a collar [abstract, 0001, 0004, 0007, 0043-0070, Figs. 1-12].  Andreae teaches incorporating a sealing ring which extend from the collar away from the opening of the capsule in order to seal the space between the capsule and the device for preparing the beverage while the capsule is clamped into the device [0019].  Andreae teaches forming the sealing ring from rubbery amorphous PLA [0019, 0073].
Modified Cabilli and Andreae are both directed towards injection molded beverage capsules. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated a rubbery amorphous PLA sealing ring in the capsule of modified Cabilli as taught by Andreae in order to seal the space between the capsule and the device for preparing a beverage.  The sealing ring of the resulting capsule would have been rubbery therefore would have had a lower material hardness than the polymer blend of the body and flange of the capsule as claimed in claim 24. The PLA of the sealing ring would have met the biodegradability requirements of claim 25.

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli in view of Bauer as applied to claim 22 above, and further in view of Nordqvist et al., US 2017/0174417 (“Nordqvist”)(previously cited).
Regarding claim 33, as is described above, Cabilli as modified with Bauer teaches an injection molded beverage preparation capsule which meets the limitations of claim 22.  While Cabilli teaches that the film cover may be formed from a biodegradable material, it is not required.
Modified Cabilli is silent regarding the film cover comprising aluminum or a non-biodegradable polymer.
Nordqvist discloses a beverage preparation capsule comprising a molded body portion and a film cover [abstract, 0057, Fig. 1]. Nordqvist teaches that the film cover may be a laminate comprising a polyolefin heat sealing layer which allows for heat sealing between the capsule body and the film cover [0045].
Modified Cabilli and Nordqvist are both directed towards beverage preparation capsules comprising a molded body portion and a film cover. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized a film cover comprising a polyolefin heat sealing layer as the cover film of the capsule of modified Cabilli as taught by Nordqvist in order to provide a means to heat seal the cover film to the capsule body.  The polyolefin layer of the cover film would have read on the non-biodegradable plastic film of claim 33.  
Regarding claim 35, Cabilli teaches that the cover film may be heat sealed to the capsule body [0055, 0071, 0072, Fig. 1].

Claims 22, 26, 28-32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al., US 2014/0037916 (“Reilly”) (previously cited) in view of Bauer and Cabilli.  Lee and Mentink are relied upon as an evidentiary references for claims 22, 26, 28-32, 34, and 35.
Regarding claims 22, 26 and 32, Reilly teaches a single-cup brew cup (i.e. a food container for receiving a free-flowing food) and a lid therefore wherein the brew cup is formed from PLA [abstract, 0002, 0004, 0005].  The lid is formed from a multilayer laminate material comprising a single layer of PLA [abstract, 0023-0029, Fig. 1].
Reilly is silent regarding the brew cup comprising a single piece, injection-molded base body with a wall, a bottom, and an outwardly projecting collar.  Reilly is also silent regarding the brew cup being formed from a thermoplastic polymer blend.
Cabilli discloses an injection molded beverage preparation capsule (i.e. brew cup) comprising a cup-shaped container body formed from PLA (10) and a film cover (16) [abstract, 0058, 0060, 0069-0072, 0092, 0099, Figs. 4 and 6].  The container body comprises a wall, a bottom, and an outwardly projecting collar which surrounds an opening [abstract, 0058, 0060, 0069-0072, 0092, 0099, Figs. 4 and 6]. Since the capsule is injection molded and no additional step (i.e. laminating, coating, etc.) it is reasonably interpreted as being molded in a single layer.
Bauer discloses a biodegradable plastic material which exhibits barrier properties and which is suitable for packaging applications [abstract, 0001, 0005-0007, 0066, 0083, 0110]. The biodegradable packaging material is formed from a polymer mixture comprising a biodegradable base plastic component which is advantageously PLA and a barrier material component which is advantageously PVOH [0036-0038, 0067, 0068, 0089, 0091]. Lee serves as evidence that PLA is produced from glucose (pages 53-54, section 2.1- Introduction).  
Reilly and Cabilli are both directed toward brew cups formed from PLA. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the brew cup of Reilly by forming it as a single layer injection molded container comprises a wall, a bottom, and an outwardly projecting collar which surrounds an opening because such a design and method of manufacturing were art recognized to be suitable for the purpose of producing a brew cup.
Reilly and Bauer are both directed towards food containers formed from a PLA resin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the beverage capsule of Reilly with the teachings of Bauer by incorporating up to 50 wt% of PVOH into the PLA resin used to form the container body and the PLA layer of the lid with the expectation of the increasing the barrier properties of the capsule while maintaining biodegradability.
The resulting capsule would have read on the food container of claims 22 and 32.  The film cover would have read on the cover film of claim 26. The PLA resin the container body would have read on the thermoplastic material produced from glucose. Regarding the phrase “produced in a single layer” recited in claim 26, the Examiner contends that this recitation provides no structural limitation to the claimed cover film since it is clear from dependent claims 28 and 30 that the cover may comprise additional layers. 
The PLA resin in the composition of the body and/or film cover would have read on the biodegradable biopolymer of claims 22, 26, and 32.  Mentink serves as evidence that PLA is compostable (i.e. biodegradable) within the definition of the standard EN 13432 [0193] as claimed. The proportion of PVOH in the container body and film would 
Regarding claim 28, Reilly teaches that the lid additionally comprises a polyester layer which reads on the claimed water vapor barrier [0023-0029, Fig. 1].
Regarding claims 29 and 31, Reilly teaches that the lid comprises a layer of paper [0023-0029, Fig. 1].
Regarding claim 30, Reilly teaches that the PLA resin layer film layer of the lid is adhered to the paper layer [0023-0029, Fig. 1].
Regarding claims 34 and 35, Cabilli teaches heat sealing a lid to the capsule body at the collar [0071].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Letica et al., US 2012/0138562 (“Letica”) in view of Bastiolo et al., US 5,334,634 (“Bastiolo”) (both references newly cited). Magistrali et al., US 2021/0038726 (“Magistrali”)(newly cited) is relied upon as an evidentiary reference for claim 22.
Regarding claim 1, Letica discloses an injection molded container comprising a single-piece, cup-shaped body having a wall, a bottom, and an outwardly projecting collar which surrounds an opening [abstract, 0001, 0012-0037, Figs. 1-11].  The figures of the Letica reference illustrate a container body that consists of a single layer [0025-0037, Figs. 3A, 3B, 6-11].  As such, Letica reasonably discloses or suggests a container body that consists of a single layer as claimed.
Letica is silent regarding the container being formed from a thermoplastic polymer blend comprising two plastics.  
Bastiolo discloses a biodegradable polymer composition comprising an ethylene/vinyl alcohol copolymer (EVOH) resin and a destructurized and plasticized starch (i.e. thermoplastic starch) (abstract, col. 1 lines 11-14, col. 2 lines 24-36, claim 1). The composition is suitable for producing injection molded products and exhibits improved mechanical strength (abstract, col. 2 lines 53-58).  Bastiolo discloses examples of the composition comprising 37 wt% of the EVOH resin component (col. 6 lines 11-28). Magistrali serves as evidence that starch which has been destructurized and comprises a plasticizer is compostable according to the EN 13432 standard [0011, 0012, 0039].
Letica and Bastiolo are both directed towards injection molded articles. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the container of Letica from the polymer composition disclosed by Bastiolo with the expectation of producing a container which is biodegradable while at the same time having improved mechanical strength.  
The EVOH resin of the composition of the container of modified Letica would have read on the thermoplastic polyvinyl alcohol recited in claim 1.  The thermoplastic starch would have read on the claimed food-safe, biodegradable, thermoplastic biopolymer.  The amount of EVOH resin (i.e. thermoplastic polyvinyl alcohol) in the composition would have read on the claimed range of amount. The recitation in the claim of “for receiving a liquid, pasty or free-flowing food” in merely an intended use which has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed article is intended to be employed does not 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.
· US  5,393,804 to George et al. – discloses an injection moldable polymer composition comprising thermoplastic starch and PVOH wherein the composition is suitable for forming containers (abstract, col. 1 lines 10-19, col. 4 lines 7-36, col. 11 lines 15-38).


· US 5,362,778 to Famili et al. – discloses an injection moldable polymer composition comprising PVOH and thermoplastic starch wherein the composition is suitable for forming containers (abstract, col. 2 line 10-col. lines 60).
	
· US 2014/0335236 to Footz – discloses a single-serve beverage brewing cup-shaped capsule formed from a renewable resource which may be PLA [abstract, 0010, 0025-0033, 0039, Figs. 1 and 2].

Response to Arguments
Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive. 
On pages 4 and 5 of the remarks Applicant asserts that neither Cabilli nor Bauer individually teach all the features of the claimed invention.  However, the instantly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, Applicant’s argument is not found persuasive.
On page 5 of the remarks Applicant asserts that neither Cabilli nor Bauer provides any hint or suggestion that the oxygen impermeability of a food container can be improved by proving a food container that is injection molded in a single layer from a thermoplastic polymer blend. The Examiner disagrees with this assertion as Bauer recites “The PLA can be in a mixture with PVOH or EVOH, or alternatively be coextruded in separate layers.  In either case, very good barrier effect with regard to oxygen in particular is obtained without the biodegradability of PLA being adversely affected” [0089].  As such, it clear that Bauer teaches that one can improve the oxygen barrier properties of a PLA material (including single layer containers) by mixing the PLA with PVOH.  For this reason Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782